Citation Nr: 1450811	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-32 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for degenerative joint disease, right knee meniscectomy with total knee replacement.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1959 to January 1963 and from September 1963 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  Subsequent rating decisions assigned temporary 100 percent evaluations from August 28, 2008 through September 30, 2008 and from October 25, 2012 through November 30, 2012 under 38 C.F.R. § 4.30 due to surgery necessitating at least one month of convalescence.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2014.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The degenerative joint disease, right knee meniscectomy with total knee replacement, is characterized by severe painful motion and weakness.



CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for degenerative joint disease, right knee meniscectomy with total knee replacement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran testified at the September 2014 hearing that the assignment of a 60 percent evaluation would satisfy his appeal for an increased evaluation for his service-connected degenerative joint disease, right knee meniscectomy with total knee replacement.  Therefore, the grant of an evaluation of 60 percent is considered a complete grant of the benefits sought on appeal and the Board need not consider whether the Veteran is entitled to an evaluation greater than 60 percent.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).

The right knee, status total replacement, has been evaluated under Diagnostic Code 5055, which allows for a rating of 100 percent for one year following implantation of prosthesis.  Thereafter, the Code provides for a minimum rating of 30 percent.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. The knee may also be rated by analogy using Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula) if they provide for a rating greater than the 30 percent minimum.  38 C.F.R. § 4.71a.

The Board finds that the Veteran meets the criteria for a 60 percent evaluation.  Private treatment records show that the Veteran underwent a right knee replacement in August 2008.  The Veteran complained of pain at February 2009 private treatment.  June 2009 private treatment records indicate that the right knee had grinding and crunching.  At November 2009 private treatment the Veteran complained of lateral pain in the right knee and a grinding or "crunching" sensation with flexion and extension.  The Veteran complained of right knee pain on weight bearing at a March 2010 VA examination.  

The Veteran's wife wrote in a March 2010 statement that despite the Veteran engaging diligently in physical therapy after the August 2008 knee replacement, the knee was worse than it was before the surgery.  It was swollen and painful, and the Veteran stopped working and could not do household chores.  The Veteran wrote in a March 2010 statement that his right knee was worse after the August 2008 surgery and that he struggled daily with pain, swelling, and periodic weakness.  Friends and former co-workers wrote in March 2009 statements of the difficulties the Veteran had with physical tasks due to his knee.

At a May 2010 VA general medicine examination, range of motion of the right knee was flexion to 105 degrees with moderately severe pain and extension to 0 degrees without pain.  Flexion was reduced to 90 degrees on repetitive testing.  
October 2010 private records indicate that the Veteran's right knee continued to be painful on a daily basis.  A private treating orthopedist wrote in November 2011 that there had been sub-optimal results from the right total knee replacement.  The Veteran had had to cut back on walking, and the physician felt that there continued to be significant disability related to the knee.  The Veteran wrote in January 2011 that he had severe knee pain and weakness. 

At March 2011 private treatment the Veteran said that the right knee was worse than it had been prior to the replacement surgery.  There was painful crepitus on the outside.  August 2012 private treatment records indicate that the right knee had become increasingly painful.  In October 2012 the Veteran underwent a right total knee arthroplasty revision.  The Veteran said at April 2013 private treatment that after being initially improved after the second surgery, the knee had declined and he had pain and swelling.

The Veteran had another VA examination in May 2013 at which he said that he could walk for less than a quarter of a mile before having pain and swelling.  He rated the pain as 4 out of 10.  Range of motion was flexion to 95 degrees and extension to 0 degrees.  Symptoms were less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, and interference with sitting, standing and weight-bearing.  

It was noted at May 2014 private treatment that the Veteran could not stand, sit or walk for long periods of time.  A private physician wrote in July 2014 that the Veteran had chronic, constant pain in the right knee.  The Veteran wrote in an August 2014 statement that the October 2012 surgery was unsuccessful, and he continued to suffer chronic residuals consisting of severe painful motion and weakness in the right knee.  The knee easily fatigued and affected his quality of life.

The Veteran underwent another VA examination in March 2014 at which he reported a lot of knee pain when walking a quarter of a mile.  There was also right knee pain, instability on stairs, and weakness.  Range of motion was 75 degrees flexion and 5 degrees extension.  

In June 2014 a private treating physician noted that the Veteran reported that if he stood or walked for too long, the right knee hurt and he would have to rest.  Range of motion was 0 to 110 degrees with pain laterally.  The physician noted that there was pain when the right knee was used in weight bearing.  Other symptoms were excess fatigability, pain on movement, and interference with standing.  The physician felt that the right knee had intermediate degrees of residual weakness, pain or limitation of motion and chronic residuals consisting of severe painful motion or weakness.

In light of the treatment records, VA examinations, and credible lay statements, the Board finds that the severity of the Veteran's degenerative joint disease, right knee meniscectomy with total knee replacement, is consistent with a 60 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.


ORDER

An increased evaluation of 60 percent for degenerative joint disease, right knee meniscectomy with total knee replacement, is granted.


REMAND

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's service-connected disabilities affect his ability to work.  The Board also notes that at the September 2014 hearing, the Veteran testified that he had depression secondary to his knee disability, thus raising a claim of service connection for psychiatric disability.  The resolution of this issue may affect whether the Veteran is entitled to a TDIU.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  Further, on remand there must be further development regarding entitlement to a TIDU and service connection for an acquired psychiatric disability, to include as secondary to the service-connected knee disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014) that includes an explanation as to the information or evidence needed to establish a claim for a TDIU and to service connection for an acquired psychiatric disability, to include as secondary to the service-connected knee disabilities.

2.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for service connection for an acquired psychiatric disability, to include as secondary to the service-connected knee disabilities, and for entitlement to a TDIU.  Document all unsuccessful attempts to obtain such records.

3.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals such as friends and/or family members, who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms and the impact of his service-connected disabilities, to include in the aggregate, on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Thereafter, Schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available and reviewed by the examiner. 

The examiner must opine as to whether it is at least as likely as not that any diagnosed acquired psychiatric disability is related to or had its onset during service.

The examiner must also opine as to whether it is at least as likely as not that any diagnosed acquired psychiatric disability was caused or aggravated by the service-connected degenerative joint disease, right knee meniscectomy with total knee replacement; degenerative joint disease, residuals of right knee meniscectomy; and/or degenerative joint disease, left knee.

A complete rationale must be provided for all opinions.  If an opinion cannot be stated without resorting to speculation, the examiner must explain why that is so.

5.  Then adjudicate whether service connection is warranted for psychiatric disability and then determine whether a TDIU is warranted.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


